Rugg, C.J.
There was evidence tending to show, in its aspect most favorable to the plaintiff, that, while descending a flight of stairs leading to the Central Square station of the defendant, she slipped and fell, and immediately thereafter a piece of banana peel was found underneath her shoe; that her husband, going forthwith to the place where she fell, found there a part of a banana skin, “dark or black as tar, and dry, a little dry skin, very black,” and “it was smoothed down; . . . soft . . . as if something had been pressed on it.” The defendant owned and controlled the stairway and it was open to the public.
*525There was no evidence of negligence on the part of the defendant. The banana skin may have been dropped a moment before by a stranger to the defendant, or have come upon the stair without fault of the defendant. The case is governed by numerous decisions. Goddard v. Boston & Maine Railroad, 179 Mass. 52. Pearson v. Director General of Railroads, 245 Mass. 158, 162, 163. O’Neill v. Boston Elevated Railway, 248 Mass. 362, and cases there coEected. Sweatland v. Springfield Public Market, Inc. 247 Mass. 268. Towne v. Waltham Watch Co. 247 Mass. 390, 393. O’Brien v. Boston Elevated Railway, 250 Mass. 192. O’Leary v. Smith, 255 Mass. 121. Additional factors tending to show negEgence of the defendant present in Anjou v. Boston Elevated Railway, 208 Mass. 273, distinguish that case from the case at bar.
The motion of the defendant for a directed verdict in its favor ought to have been granted. In accordance with the terms of the report, the entry may be

Judgment for defendant.